Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 29th of
February, 2012, between Activision Blizzard, Inc. (the “Employer” or “Activision
Blizzard”) and, together with its subsidiaries, the “Activision Blizzard
Group”), and Dennis Durkin (“you”).

 

RECITAL

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.             Term of Employment

 

(a)           The term of your employment under this Agreement (the “Term”)
shall commence on March 1, 2012 (the “Effective Date”) and shall end on
March 15, 2017 (the “Expiration Date”) (or such earlier date on which your
employment is terminated under Section 9).  Except as set forth in
Section 11(s), upon the Expiration Date (or such earlier date on which your
employment is terminated) all obligations and rights under this Agreement shall
immediately lapse.

 

(b)           You and the Employer each agree to provide the other with at least
six (6) months notice of any intent not to continue your employment following
the Expiration Date.   If your employment continues beyond the Expiration Date,
you shall be an at-will employee whose employment may be terminated by either
party to this Agreement at any time for any reason.

 

2.             Compensation

 

(a)           Subject to the provisions of this Agreement, in full consideration
for all rights and services provided by you under this Agreement, during the
Term you shall receive only the compensation set forth in this Section 2.

 

(b)           Commencing on the Effective Date, you shall receive an annual base
salary (“Base Salary”) of $650,000.00, which shall be paid in accordance with
the Employer’s payroll policies.  Your Base Salary shall be reviewed
periodically and may be increased (but not decreased) by an amount determined by
the Employer, in its sole and absolute discretion, subject to the last sentence
in this Section 2(b). The Employer’s regular periodic review of executive base
salaries usually occurs in the first quarter of each calendar year.  Beginning
at such review in 2013 and continuing at each such annual review thereafter
during the Term, your cumulative Base Salary increases shall not be less than
five percent (5%) per annum, prorated for every other period not equal to one
year, from the Effective Date.

 

1

--------------------------------------------------------------------------------


 

(c)           You will be eligible to receive an annual discretionary bonus (the
“Annual Bonus”).  Upon commencement of the Term, your target Annual Bonus for
each calendar year will be one hundred percent (100%) of your Base Salary.  In
all instances, the actual amount of the Annual Bonus, if any, shall be
determined by the Employer, in its sole and absolute discretion, and may be
based on, among other things, the portion of the year falling in the Term, your
overall performance and the performance of the Employer, Activision Blizzard and
the Activision Blizzard Group.  The Annual Bonus, if any, will be paid at the
same time bonuses for that year are generally paid to other executives, but in
no event earlier than the first day of the first month, or later than the
15th day of the third month, of the year following the year to which the Annual
Bonus relates.  Except as otherwise set forth herein, you must remain
continuously employed by the Activision Blizzard Group through the date on which
an Annual Bonus, if any, is paid to be eligible to receive such Annual Bonus.

 

(d)         Subject to the approval of the Compensation Committee of the Board
of Directors of Activision Blizzard (the “Compensation Committee”), Activision
Blizzard will grant to you a non-qualified stock option to purchase 300,000
shares of Activision Blizzard’s common stock (the “Option”), 350,000 restricted
share units which represent the conditional right to receive shares of
Activision Blizzard’s common stock (the “RSUs,”), and 450,000
performance-vesting restricted share units which represent the right to receive
shares of Activision Blizzard’s common stock (the “Performance Share Units”, and
collectively with the Option and RSUs, the “Equity Awards”).

 

(i)                                     One-fourth of the Option will vest each
of March 14, 2014, March 14, 2015, March 14, 2016, and March 14, 2017, subject
to your remaining employed by the Activision Blizzard Group through the
applicable vesting date.

 

(ii)                                  Except as set forth in
Section 10(c)(iv)(B), one-fourth of the RSUs will vest each of March 14, 2014
(the “First RSU Tranche”), March 14, 2015, March 14, 2016, and March 14, 2017,
subject to your remaining employed by the Activision Blizzard Group through the
applicable vesting date.

 

(iii)                               Except as set forth in Section 10(c)(iv)(B),
subject to your remaining employed by the Activision Blizzard Group through the
applicable vesting date, and as determined by the Compensation Committee, the
Performance Share Units will vest as follows: (1) one-fifth of the Performance
Share Units will vest on March 14, 2013 (the “First PSU Tranche”) if, and only
if, the Compensation Committee determines that non-GAAP earnings per share for
Activision Blizzard is greater than or equal to the non-GAAP earnings per share
objective for Activision Blizzard as established by the Board of Directors, (the
“Performance Objective”) for fiscal year 2012; (2) one-fifth of the Performance
Share Units will vest on March 14, 2014 (the “Second PSU Tranche”) if, and only
if, the Compensation Committee determines that the Performance Objective is met
for fiscal year 2013; (3) one-fifth of the Performance Share Units will vest on
March 14, 2015 if, and only if, the Compensation Committee determines that the
Performance Objective is met for fiscal year 2014; (4) one-fifth of the
Performance Share Units will vest on March 14, 2016 if, and only if, the
Compensation Committee determines that the Performance Objective

 

2

--------------------------------------------------------------------------------


 

is met for fiscal year 2015; and (5) one-fifth of the Performance Share Units
will vest on March 14, 2017 if, and only if, the Compensation Committee
determines that the Performance Objective is met for fiscal year 2016.

 

You acknowledge that the grant of Equity Awards pursuant to this Section 2(d) is
expressly conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grants and/or
to determine and make modifications to the terms of the grants.  The Equity
Awards shall be subject to all terms of the equity incentive plan pursuant to
which they are granted (the “Incentive Plan”) and Activision Blizzard’s standard
forms of award agreement (as modified to the extent necessary to reflect the
provisions of Section 10).  In the event of a conflict between this Agreement
and the terms of the Incentive Plan or award agreements, the Incentive Plan or
the award agreements, as applicable, shall govern.

 

(e)             Within three weeks of the Effective Date, the Employer will
provide you with a sign on bonus in the amount of $1,250,000.00 (less applicable
taxes and withholdings).

 

(f)              In connection with your relocation to the Los Angeles area, you
shall be entitled to the relocation benefits set forth in, and determined in
accordance with and otherwise subject to the terms and conditions of, the
“Relocation Summary” attached hereto as Exhibit C hereto, except with respect to
temporary lodging which shall be provided to you for a period of up to six
(6) months.  Notwithstanding anything to the contrary in this Agreement or in
the Relocation Summary, should your employment with the Employer terminate other
than pursuant to Section 9(b), 9(c), 9(d) or 9(e) prior to the first anniversary
of the Effective Date, you agree to repay the Employer 100% of any relocation
expenses for which you were reimbursed by the Employer within 60 days of the
termination of your employment.

 

3.             Title; Location

 

You shall serve as Chief Financial Officer.  Your principal place of business
initially shall be the Employer’s headquarters in Santa Monica, California;
provided, however, that you acknowledge and agree that you may be required to
travel from time to time for business reasons.

 

4.             Duties

 

You shall report directly to the President and Chief Executive Officer of
Employer (or such other executive of the Activision Blizzard Group as may be
determined from time to time by it in its sole and absolute discretion) and
shall have such duties commensurate with your position as may be assigned to you
from time to time by the President and Chief Executive Officer of Employer (or,
as applicable, such other executive designated by the Employer).  You are also
required to read, review and observe all of the Activision Blizzard Group’s
policies, procedures, rules and regulations in effect from time to time during
the Term that apply to employees of the Employer, including, without limitation,
the Code of Business Conduct and Ethics, as amended from time to time.  You
shall devote your full-time working time to the performance of your duties
hereunder, shall faithfully serve the Employer, shall in all respects conform to
and comply with the lawful, reasonable directions and instructions given to you
by the President and Chief Executive Officer of Employer (or such other
executive of the Activision Blizzard Group as may be determined from time to
time by the Employer in its sole and absolute

 

3

--------------------------------------------------------------------------------


 

discretion) and shall use your best efforts to promote and serve the interests
of the Activision Blizzard Group.  Further, you shall at all times place the
Employer’s interests above your own, not take any actions that would conflict
with the Employer’s interests and shall perform all your duties for the Employer
with the highest duty of care.  Further, you shall not, directly or indirectly,
render services of any kind to any other person or organization, whether on your
own behalf or on behalf of others, without the consent of the President and
Chief Executive Officer of Employer or otherwise engage in activities that would
interfere with your faithful and diligent performance of your duties hereunder;
provided, however, that you may serve on civic or charitable boards or engage in
charitable activities without remuneration if doing so is not inconsistent with,
or adverse to, your employment hereunder.

 

5.             Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time as applicable to executives of
your level.

 

6.             Other Benefits

 

(a)           You shall be eligible to participate in all health, welfare,
retirement, pension, life insurance, disability, perquisite and similar plans,
programs and arrangements generally available to executives of the Employer from
time to time during the Term, subject to the then-prevailing terms, conditions
and eligibility requirements of each such plan, program, or arrangement.  In
addition to the foregoing benefits, the Employer will provide you during the
Term, at the Employer’s expense, with a supplemental term life insurance policy
with a benefit amount of three million dollars ($3,000,000) through a carrier of
the Employer’s choice.

 

(b)           You expressly agree and acknowledge that, after the Expiration
Date (or such earlier date on which your employment is terminated), you shall
not be entitled to any additional benefits, except as specifically provided in
this Agreement and the benefit plans in which you participate during the Term,
and subject in each case to the then-prevailing terms and conditions of each
such plan.

 

7.             Vacation and Paid Holidays

 

(a)           You will generally be entitled to paid vacation days in accordance
with the normal vacation policies of the Employer for executives at your level
in effect from time to time; provided, however, that you will be entitled to
accrue no less than twenty (20) paid vacation days per year unless your vacation
balance exceeds the Employer’s then-current maximum.

 

(b)           You shall be entitled to all paid holidays allowed by the Employer
to its full-time employees in the United States.

 

8.             Protection of the Employer’s Interests

 

(a)            Duty of Loyalty.  During the Term, you will owe a “Duty of
Loyalty” to the Employer, which includes, but is not limited to, you not
competing in any manner, whether directly or indirectly, as a principal,
employee, agent, owner, or otherwise, with any entity in the

 

4

--------------------------------------------------------------------------------


 

Activision Blizzard Group; provided, however, that nothing in this
Section 8(a) will limit your right to own up to five percent (5%) of any of the
debt or equity securities of any business organization that is then required to
file reports with the Securities and Exchange Commission pursuant to Section 13
or 15(d) of the Securities Exchange Act of 1934, as amended.

 

(b)           Property of the Activision Blizzard Group.  All rights worldwide
with respect to any and all intellectual or other property of any nature
produced, created or suggested by you, whether on your own time or not, alone or
with others, during the term of your employment or resulting from your services
which (i) relate in any manner at the time of conception or reduction to
practice to the actual or demonstrably anticipated business of the Activision
Blizzard Group, (ii) result from or are suggested by any task assigned to you or
any work performed by you on behalf of the Activision Blizzard Group, (iii) were
created using the time or resources of the Activision Blizzard Group, or
(iv) are based on any property owned or idea conceived by the Activision
Blizzard Group, shall be deemed to be a work made for hire and shall be the sole
and exclusive property of the Activision Blizzard Group.  You agree to execute,
acknowledge and deliver to the Employer, at the Employer’s request, such further
documents, including copyright and patent assignments, as the Employer finds
appropriate to evidence the Activision Blizzard Group’s rights in such
property.  Your agreement to assign to the Activision Blizzard Group any of your
rights as set forth in this Section 8(b) shall not apply to any invention that
qualifies fully under the provisions of California Labor Code Section 2870,
where no equipment, supplies, facility or trade secret information of the
Activision Blizzard Group was used, where the invention was developed entirely
upon your own time, where the invention does not relate to the Activision
Blizzard Group’s business, and where the invention does not result from any work
performed by you for the Activision Blizzard Group.

 

(c)           Covenant Not to Shop.  Other than during the final six (6) months
of the Term, you shall not negotiate for employment with any entity or person
outside of the Activision Blizzard Group.  During the search process and
thereafter you shall remain strictly subject to your continuing obligations
under this Agreement, including, without limitation, your Duty of Loyalty,
compliance with the Activision Blizzard Group’s policies and your
confidentiality obligations.

 

(d)           Confidentiality.  You acknowledge, and the Employer agrees, that
during your employment you will have access to and become informed of
confidential and proprietary information concerning the Activision Blizzard
Group.  During your employment and at all times following the termination of
your employment, confidential or proprietary information of any entity in the
Activision Blizzard Group shall not be used by you or disclosed or made
available by you to any person except as required in the course of your
employment with the Activision Blizzard Group.  Upon the termination of your
employment (or at any time on the Employer’s request), you shall return to the
Activision Blizzard Group all such information that exists, whether in
electronic, written, or other form (and all copies or extracts thereof) under
your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media.  Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Employee Proprietary Information Agreement attached as Exhibit A
hereto (the “Proprietary Information Agreement”) as of the Effective Date and
you agree that all terms and conditions contained in such agreement, and all of
your obligations and commitments provided for in such agreement, shall be
deemed, and hereby are, incorporated into this Agreement as if set forth in full
herein.

 

5

--------------------------------------------------------------------------------


 

(e)           Return of Property and Resignation from Office.  You acknowledge
that, upon termination of your employment for any reason whatsoever (or at any
time on the Employer’s request), you will promptly deliver to the Activision
Blizzard Group or surrender to the Activision Blizzard Group’s representative
all property of any entity in the Activision Blizzard Group, including, without
limitation, all documents and other materials (and all copies thereof) relating
to the Activision Blizzard Group’s business, all identification and access
cards, all contact lists and third party business cards however and wherever
preserved, and any equipment provided by any entity in the Activision Blizzard
Group, including, without limitation, computers, telephones, personal digital
assistants, memory cards and similar devices that you possess or have in your
custody or under your control. You will cooperate with the Activision Blizzard
Group by participating in interviews to share any knowledge you may have
regarding the Activision Blizzard Group’s intellectual or other property with
personnel designated by the Activision Blizzard Group.  You also agree to resign
from any office held by you within the Activision Blizzard Group immediately
upon termination of your employment for any reason whatsoever (or at any time on
the Employer’s request) and you irrevocably appoint any person designated as the
Activision Blizzard Group’s representative at that time as your delegate to
effect such resignation.

 

(f)            Covenant Not to Solicit.

 

(i)                                     During your employment, you shall not,
at any time or for any reason, either alone or jointly, with or on behalf of
others, whether as principal, partner, agent, representative, equity holder,
director, employee, consultant or otherwise, directly or indirectly: (a)  offer
employment to, or solicit the employment or engagement of, or otherwise entice
away from the employment or engagement of the Activision Blizzard Group, either
for your own account or for any other person, firm or company, any person
employed or otherwise engaged by any entity in the Activision Blizzard Group,
whether or not such person would commit any breach of a contract by reason of
his or her leaving the service of the Activision Blizzard Group; or (b) solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(ii)                                  For a period of two (2) years following
the termination of your employment for any reason whatsoever, you shall not, at
any time or for any reason, either alone or jointly, with or on behalf of
others, whether as principal, partner, agent, representative, equity holder,
director, employee, consultant or otherwise, directly or indirectly solicit the
employment or engagement of, either for your own account or for any other
person, firm or company, any person employed or otherwise engaged by any entity
in the Activision Blizzard Group (or any person who was employed or otherwise
engaged by the Activision Blizzard Group during your final ninety (90) days of
employment), whether or not such person would commit any breach of a contract by
reason of his or her leaving the service of the Activision Blizzard Group.

 

6

--------------------------------------------------------------------------------


 

(iii)                               During your employment and at all times
following the termination of your employment for any reason whatsoever, you
shall not, at any time or for any reason, use the confidential, trade secret
information of the Activision Blizzard Group or any other unlawful means to
directly or indirectly solicit, induce or entice any client, customer,
contractor, licensor, agent, supplier, partner or other business relationship of
any entity in the Activision Blizzard Group to terminate, discontinue,
renegotiate or otherwise cease or modify its relationship with the Activision
Blizzard Group.

 

(iv)                              You expressly acknowledge and agree that the
restrictions contained in this Section 8(f) are reasonably tailored to protect
the Activision Blizzard Group’s confidential information and trade secrets and
to ensure that you do not violate your Duty of Loyalty or any other fiduciary
duty to the Employer, and are reasonable in all circumstances in scope, duration
and all other respects. The provisions of this Section 8(f) shall survive the
expiration or earlier termination of this Agreement.

 

9.             Termination of Employment

 

(a)           By the Employer for Cause.

 

(i)                                     At any time during the Term, the
Employer may terminate your employment for “Cause,” which shall mean a
good-faith determination by the Employer that you (i) engaged in willful,
reckless or gross misconduct that caused or is reasonably likely to cause harm
to the Activision Blizzard Group, (ii) were grossly negligent in the performance
of your duties or willfully and continuously failed or refused to perform any
duties reasonably requested in the course of your employment; (iii) engaged in
fraud or dishonesty that caused or is likely to cause severe harm to any entity
in the Activision Blizzard Group, including its business or reputation;
(iv) violated any lawful and reasonable directives or policies of the Activision
Blizzard Group or any applicable laws, rules or regulations in connection with
the performance of your duties that caused or is reasonably likely to cause harm
to the Activision Blizzard Group; (v) materially breached this Agreement;
(vi) materially breached any proprietary information or confidentiality
agreement with any entity in the Activision Blizzard Group; (vii) were convicted
of, or pled guilty or no contest to, a felony or crime involving dishonesty or
moral turpitude; or (viii) breached your fiduciary duties to the Activision
Blizzard Group.

 

(ii)                                  In the case of any termination for Cause
pursuant to clauses (ii), (iv), (v), (vi) or (viii) of the definition thereof,
the Employer shall give you at least thirty (30) days written notice of its
intent to terminate your employment.  The notice shall specify (x) the effective
date of your termination and (y) the particular acts or circumstances that
constitute Cause for such termination.  You shall be given the opportunity
within fifteen (15) days after receiving the notice to explain why Cause does
not exist or to cure (to the extent curable) any basis for Cause.  Within thirty
(30) days after

 

7

--------------------------------------------------------------------------------


 

any such explanation or cure, the Employer will make its final determination
regarding whether Cause exists and deliver such determination to you in
writing.  If the final decision is that Cause exists and no cure has occurred,
your employment with the Employer shall be terminated for Cause as of the date
of termination specified in the original notice.  If the final decision is that
Cause does not exist or a cure has occurred, your employment with the Employer
shall not be terminated for Cause at that time.

 

(b)           By the Employer Without Cause.  The Employer may terminate your
employment without Cause at any time during the Term and such termination shall
not be deemed a breach by the Employer of any term of this Agreement or any
other duty or obligation, expressed or implied, which the Employer may owe to
you pursuant to any principle or provision of law.

 

(c)           By You in Certain Circumstances.  At any time during the Term, you
may terminate your employment if, without your written agreement or other
voluntary action on your part, (I) the Employer reassigns your principal place
of business to a location that is more than fifty (50) miles from your principal
place of business as of the Effective Date and that materially and adversely
affects your commute or (II) you are assigned to serve in a position that
results in a material diminution of your responsibilities, duties or title;
provided, however, that you must (i) provide the Employer with written notice of
your intent to terminate your employment under this Section 9(c) and a
description of the event you believe gives you the right to do so within thirty
(30) days after the initial existence of the event and (ii) the Employer shall
have ninety (90) days after you provide the notice described above to cure any
such default (the “Cure Period”).  You will have five (5) days following the end
of the Cure Period to terminate your employment, after which your ability to
terminate your employment under this Section 9(c) will no longer exist.

 

(d)           Death.  In the event of your death during the Term, your
employment shall terminate immediately as of the date of your death.

 

(e)           Disability.  In the event that you are or become “disabled,” the
Employer shall, to the extent permitted by applicable law, have the right to
terminate your employment.  For purposes of this Agreement, “disabled” shall
mean that either (i) you have a physical or mental impairment that renders you
unable to perform the duties required of you under this Agreement, even with the
Employer providing you a reasonable accommodation, as determined by a physician
selected by the Employer in its sole discretion or (ii) you are receiving
benefits under any long-term disability plan of the Employer then in effect. 
You shall cooperate and make yourself available for any medical examination
requested by the Employer with respect to any determination of whether you are
disabled within ten (10) days of such a request.  Without limiting the
generality of the foregoing, to the extent provided by the Employer’s policies
and practices then in effect, you shall not receive any Base Salary during any
period in which you are disabled; provided, however, that nothing in this
Section 9(e) shall impact any right you may have to any payments under the
Employer’s short-term and long-term disability plans, if any.

 

8

--------------------------------------------------------------------------------


 

10.          Termination of Obligations and Severance Payments

 

(a)           General.  Upon the termination of your employment pursuant to
Section 9, your rights and the Employer’s obligations to you under this
Agreement shall immediately terminate except as provided in this Section 10 and
Section 11(s), and you (or your heirs or estate, as applicable) shall be
entitled to receive any amounts or benefits set forth below (subject in all
cases to Sections 10(f), 11(q) and 11(r)).  The payments and benefits provided
pursuant to this Section 10 are (x) in lieu of any severance or income
continuation protection under any plan of the Activision Blizzard Group that may
now or hereafter exist and (y) deemed to satisfy and be in full and final
settlement of all obligations of the Activision Blizzard Group to you under this
Agreement.  You shall have no further right to receive any other compensation
benefits following your termination of employment for any reason except as set
forth in this Section 10.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as of the Termination Date; and (3) payment in lieu of any
vacation accrued under Section 7 but unused as of the Termination Date.

 

“Bonus Severance” shall mean payment of:

 

(i)                                     an amount equal to the Annual Bonus that
the Employer determines, in its sole discretion, you would have received in
accordance with Section 2(c) for any year that ended prior to the Termination
Date had you remained employed through the date such bonus would have been
otherwise been paid; and

 

(ii)                                  an amount equal to the Annual Bonus that
the Employer determines, in its sole discretion, you would have received in
accordance with Section 2(c) for the year in which your Termination Date occurs
had you had remained employed through the date such bonus would have been paid,
multiplied by a fraction, the numerator of which is the number corresponding to
the calendar month in which the Termination Date occurs and the denominator of
which is 12, where, for purposes of calculating the amount of such bonus, any
goals will be measured by actual performance.

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).

 

(b)           Death.  In the event your employment is terminated under
Section 9(d):

 

(i)                                     Basic Severance.  Your heirs or estate,
as the case may be, shall receive payment of the Basic Severance in a lump sum
within thirty (30) days following the Termination Date unless a different
payment date is prescribed by an applicable compensation, incentive or benefit
plan, in which case payment shall be made in accordance with such plan;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  Lump Sum Payment of Two Times Base
Salary.  Your heirs or estate, as the case may be, shall receive payment of an
amount equal to two (2) times the Base Salary (at the rate in effect as of the
Termination Date) in a lump sum within thirty (30) days following the
Termination Date; provided, however, that this amount shall be reduced by any
payments to which you become entitled upon death under any Employer-sponsored
plan;

 

(iii)                               Bonus Severance.  Your heirs or estate, as
the case may be, shall receive payment of the Bonus Severance in a lump sum no
later than the 15th day of the third month of the year following the year to
which the underlying amount relates;

 

(iv)                              Impact on Equity Awards.  All outstanding
Equity Awards shall cease to vest.  All vested RSUs and Performance Share Units
shall be paid in accordance with their terms.  Any vested portion of the Option
shall remain exercisable until the earlier of (x) one (1) year after the
Termination Date or (y) the original expiration date of the Option.  Any Equity
Awards that are not vested as of your Termination Date will be cancelled
immediately; and

 

(v)                                 Medical Benefits. Your then current spouse
and minor children, if any, shall receive the same level of health/medical
insurance or coverage (via COBRA or otherwise) that was provided to you
immediately prior to your death for a one (1) year period, with the cost of such
continued insurance or coverage being borne by the Employer.

 

(c)           Termination by the Employer Without Cause, If Your Principal Place
of Business Is Relocated Without Your Consent, or by the Employer if You Become
Disabled.  In the event the Employer terminates your employment under
Section 9(b), you terminate your employment under Section 9(c) or the Employer
terminates your employment under Section 9(e):

 

(i)                                     Basic Severance.  You or your legal
representative, as the case may be, shall receive payment of the Basic Severance
in a lump sum within thirty (30) days following the Termination Date unless a
different payment date is prescribed by an applicable compensation, incentive or
benefit plan, in which case payment shall be made in accordance with such plan;

 

(ii)                                  Salary Continuation.  You or your legal
representative, as the case may be, shall receive the payment of an amount equal
to the Base Salary (at the rate in effect on the Termination Date) that you
would have received had you remained employed through the Expiration Date (the
“Salary Continuation Period”), which amount shall be paid in equal installments
commencing on the first payroll date following the 60th day following the
Termination Date in accordance with the Employer’s payroll practices as in
effect from time to time, provided that the first such payment shall include any
installments relating to the 60 day period following the Termination Date;
provided, however, that, to the extent doing so will not

 

10

--------------------------------------------------------------------------------


 

result in the imposition of additional taxes under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended and the rules and regulations
promulgated thereunder (the “Code”), this amount shall be reduced by any
payments which you have received or to which you become entitled under any
Employer-sponsored long-term disability plan;

 

(iii)                               Bonus Severance.  You or your legal
representative, as the case may be, shall receive payment of the Bonus Severance
in a lump sum no later than the 15th day of the third month of the year
following the year to which the underlying amount relates;

 

(iv)                              Impact on Equity Awards.

 

(A)                              Except as set forth in Section 10(c)(iv)(B),
all outstanding Equity Awards shall cease to vest.  All vested RSUs and
Performance Share Units shall be paid in accordance with their terms.  Any
vested portion of the Option shall remain exercisable until the earlier of
(x) thirty (30) days after the Termination Date and (y) the original expiration
date of the Option.  Any Equity Awards that are not vested as of your
Termination Date will be cancelled immediately;

 

(B)                                Subject to Section 10(c)(vi):

 

(I)            In the event the Employer terminates your employment under
Section 9(b) and the Termination Date occurs on or after January 1, 2013, but
before January 1, 2014, then one-half of the First RSU Tranche (i.e., one-eighth
of the RSUs) shall vest on the Termination Date;

 

(II)           In the event the Employer terminates your employment under
Section 9(b) and the Termination Date occurs on or after January 1, 2014, but
before March 14, 2014, then the First RSU Tranche (i.e., one-fourth of the RSUs)
shall vest on the Termination Date;

 

(III)         In the event the Employer terminates your employment under
Section 9(b) and the Termination Date occurs on or after January 1, 2013, but
before March 14, 2013, and the Compensation Committee determines that the
Performance Objective is met for fiscal year 2012, then the First PSU Tranche
shall vest on the later of the Termination Date and the date of such
determination by the Compensation Committee, and the underlying shares shall be
distributed as soon as reasonably practicable thereafter;

 

(IV)         In the event the Employer terminates your employment under
Section 9(b) and the Termination Date occurs on or after January 1, 2014, but
before March 14, 2014, and the Compensation Committee determines that the
Performance Objective is met for fiscal year 2013, then the Second PSU Tranche
shall vest on the

 

11

--------------------------------------------------------------------------------

 


 

later of the Termination Date and the date of such determination by the
Compensation Committee, and the underlying shares shall be distributed as soon
as reasonably practicable thereafter;

 

(v)                                 Medical Benefits. You and your then current
spouse and minor children, if any, shall receive the same level of
health/medical insurance or coverage (via COBRA or otherwise) that was provided
to you immediately prior to the Termination Date for a one (1) year period, with
the cost of such continued insurance or coverage being borne by the Employer;
provided, however, if you become eligible for another company’s group
health/medical insurance or coverage program, then you and your then current
spouse and minor children, if any, shall cease to be eligible for coverage
pursuant to this Section 10(c)(v); and

 

(vi)                              Severance Conditioned Upon Release.  Payments
and benefits described in Sections 10(c)(ii), 10(c)(iii), 10(c)(iv) and
10(c)(v) are conditioned upon your or your legal representative’s execution of a
waiver and release in a form prepared by the Employer and that release becoming
effective and irrevocable in its entirety within 60 days of the Termination
Date.  Unless otherwise provided by the Employer, if the release referenced
above does not become effective and irrevocable on or prior to the 60th day
following the Termination Date, you shall not be entitled to any payments or
benefits under this Section 10(c) other than the Basic Severance.

 

(d)           Termination by the Employer For Cause.  In the event your
employment is terminated by the Employer under Section 9(a), then:

 

(i)                                     Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan; and

 

(ii)                                  Impact on Equity Awards.  All outstanding
Equity Awards shall cease to vest and, whether or not vested, shall no longer be
exercisable and shall be cancelled immediately.

 

(e)           Termination on the Expiration Date.   In the event your employment
terminates on the Expiration Date, then:

 

(i)                                     Basic Severance.  You shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan;

 

(ii)                                  Bonus Severance.  You shall receive
payment of the Bonus Severance in a lump sum no later than the 15th day of the
third month of the year following the year to which the underlying amount
relates; and

 

12

--------------------------------------------------------------------------------


 

(iii)                               Impact on Equity Awards.  All outstanding
Equity Awards shall cease to vest.  All vested RSUs and Performance Share Units
shall be paid in accordance with their terms.  Any vested portion of the Option
shall remain exercisable until the earlier of (x) thirty (30) days after the
Termination Date and (y) the original expiration date of the Option.  Any Equity
Awards that are not vested as of the Expiration Date will be cancelled
immediately.

 

(f)            Breach of Post-termination Obligations or Subsequent Employment.

 

(i)                                     Breach of Post-termination Obligations.
In the event that you breach any of your obligations under Section 8, the
Employer’s obligation, if any, to make payments and provide benefits under
Section 10 (other than payment of the Basic Severance) shall immediately and
permanently cease and you shall not be entitled to any such payments or
benefits.

 

(ii)                                  Subsequent Employment. Notwithstanding
anything to the contrary contained herein, if, at any time during the Salary
Continuation Period, you obtain subsequent employment and/or provide services of
any kind for compensation, whether as principal, owner, partner, agent,
shareholder, director, employee, consultant, advisor or otherwise, to any
person, company, venture or other person or business entity, you must promptly
notify the Employer and the Employer’s obligation to make payments to you under
Section 10(c)(ii) from and after the earlier of the date on which you commence
such subsequent employment or services arrangement and the date on which you
first earn or are paid Base Compensation (the “Remaining Salary Continuation
Payments”) shall be reduced by an amount (the “Offset Amount”) equal to the
lesser of (A) the Base Compensation (as defined below) earned by or paid to you
during the Salary Continuation Period, or (B) the Remaining Salary Continuation
Payments.  You hereby agree to promptly reimburse the Employer for the Offset
Amount attributable to the period starting on the earlier of the date you
commence such subsequent employment or services arrangement and the date on
which you first earn or are paid Base Compensation, and ending on the date the
Employer begins to offset the Remaning Salary Continuation Payments as described
in the previous sentence. “Base Compensation” shall mean the amount of your base
salary or, if applicable, wages you earn (or are paid or granted) during or with
respect to any subsequent employment or services arrangement; provided, however,
such base salary or wages shall be deemed, in all cases, to equal no less than
35% of the total compensation (including, without limitation, any and all
amounts of salary, bonus and all other kinds of cash or in-kind or equity-based
compensation) you earn, are paid, or are granted during or with respect to such
subsequent employment or services arrangement and which are paid to you, vest or
otherwise accrue with respect to services performed by you, during or with
respect to the Salary Continuation Period.

 

13

--------------------------------------------------------------------------------


 

11.          General Provisions

 

(a)           Entire Agreement.  This Agreement, and the Proprietary Information
Agreement and the New Employee Letter and Certification (as defined in
Section 11(d)) supersede all prior or contemporaneous agreements and statements,
whether written or oral, concerning the terms of your employment with the
Activision Blizzard Group, and no amendment or modification of these agreements
shall be binding unless it is set forth in a writing signed by both the Employer
and you.  To the extent that this Agreement conflicts with any of the Employer’s
policies, procedures, rules or regulations, this Agreement shall supersede the
other policies, procedures, rules or regulations.

 

(b)           Use of Employee’s Name and Likeness.  You hereby irrevocably grant
the Activision Blizzard Group the right, but not the obligation, to use your
name or likeness in any product made by the Activision Blizzard Group or for any
publicity or advertising purpose in any medium now known or hereafter existing.

 

(c)           Assignment.  This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by you without the prior
written consent of the Employer.  The Employer may assign this Agreement or all
or any part of its rights and obligations under this Agreement at any time and
following such assignment all references to the Employer shall be deemed to
refer to such assignee and the Employer shall thereafter have no obligation
under this Agreement.

 

(d)           No Conflict with Prior Agreements.  You represent to the Employer
that neither your commencement of employment under this Agreement nor the
performance of your duties under this Agreement conflicts or will conflict with
any contractual or legal commitment on your part to any third party, nor does it
or will it violate or interfere with any rights of any third party.  If you have
acquired any confidential or proprietary information in the course of your prior
employment or otherwise in connection with your provision of services to any
entity outside the Activision Blizzard Group, during the Term you will fully
comply with any duties to such entity then-applicable to you not to disclose or
otherwise use such information.  Without limiting the generality of the
foregoing, you acknowledge signing and delivering to the Employer the New
Employee Letter and Certification attached as Exhibit B hereto (the “New
Employee Letter and Certification”) as of the Effective Date and you agree that
all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

 

(e)           Successors.  This Agreement shall be binding on and inure to the
benefit of the Employer and its successors and assigns, including successors by
merger and operation of law.  This Agreement shall also be binding on and inure
to the benefit of you and your heirs, executors, administrators and legal
representatives.

 

(f)            Waiver.  No waiver by you or the Employer at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or

 

14

--------------------------------------------------------------------------------


 

from any failure by any party hereto to assert its rights hereunder on any
occasion or series of occasions.

 

(g)           Expiration.  This Agreement does not constitute a commitment of
the Employer with regard to your employment, express or implied, other than to
the extent expressly provided for herein.  Upon the Expiration Date, or, if
earlier, the termination of this Agreement pursuant to Section 9, neither the
Employer nor you shall have any obligation to the other with respect to your
continued employment.

 

(h)           Taxation.  The Employer may withhold from any payments made under
the Agreement all federal, state, city or other applicable taxes or amounts as
shall be required or permitted pursuant to any law, governmental regulation or
ruling or agreement with you.

 

(i)            Immigration.  In accordance with the Immigration Reform and
Control Act of 1986, employment under this Agreement is conditioned upon
satisfactory proof of your identity and legal ability to work in the United
States.

 

(j)            Choice of Law.  Except to the extent governed by federal law,
this Agreement shall be governed by and construed in accordance with the laws of
the State of California or whatever other state in which you were last employed
by the Employer, without regard to conflict of law principles.

 

(k)           Arbitration.

 

(i)                                     Except as otherwise provided in this
Agreement, any dispute or controversy between the Employer and you will be
settled by final and binding arbitration by a single arbitrator to be held in
the city in which you were last employed by the Employer, unless the Employer
and you agree otherwise, in accordance with the JAMS rules for resolution of
employment disputes then in effect, except as provided in this Section 11(k). 
The arbitrator the parties select will have the authority to grant any party all
remedies otherwise available by law, but will not have the power to grant any
remedy that would not be available in a state or federal court in the
jurisdiction in which the arbitration is being held.  Either party may seek
court intervention in a dispute for interim equitable relief in a court of
competent subject matter jurisdiction located within the city in which you were
last employed by the Employer, but the resort to interim equitable relief will
be pending and in aid of arbitration only, and in such cases the trial on the
merits of the action will occur in front of, and will be decided by, the
arbitrator, who will have the same ability to order legal or equitable remedies
as could a court of general jurisdiction.  The arbitrator will have the
authority to hear and rule on dispositive motions (such as motions for summary
adjudication or summary judgment) and has the exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this agreement to arbitrate claims, including but not limited to
any claim that all or any part of this agreement is void or voidable.    This
agreement to arbitrate applies to all claims that the Employer may have against
you or that you may have against the Employer or the Employer’s current and
former officers,

 

15

--------------------------------------------------------------------------------


 

directors, employees, representatives and agents, and/or all entities affiliated
with the Employer, as well as the current and former officers, directors,
employees, representatives and agents of those affiliates. This arbitration
obligation shall not prohibit the Employer or you from filing a claim with an
administrative agency, nor does it apply to claims for workers’ compensation or
unemployment benefits, claims for benefits under an employee welfare or pension
plan that specifies a different dispute resolution procedure, or claims which,
by law, cannot be compelled to binding arbitration via private agreement.

 

(ii)                                  Notwithstanding anything to the contrary
in the rules of JAMS, the arbitration shall provide (a) for written discovery
and depositions as provided under the Federal Rules of Civil Procedure and
(b) for a written decision by the arbitrator that includes the essential
findings and conclusions upon which the decision is based which must be issued
no later than thirty (30) days after a dispositive motion is heard or an
arbitration hearing has completed.  The Employer will pay the fees and
administrative costs charged by the arbitrator and JAMS; provided, however, that
if you initiate the arbitration, you must initiate it by paying to JAMS an
amount equal to the filing fee for the state court of general jurisdiction in
the state in which you were last employed by the Employer.

 

(iii)                               Either party will have the same amount of
time to file any claim against any other party as it would have if the claim had
been filed in state or federal court in the city in which you were last employed
by the Employer.  In conducting the arbitration, the arbitrator shall follow the
Federal Rules of Evidence (including but not limited to all applicable
privileges).

 

(iv)                              The arbitrator must be experienced in
employment law.  He or she will be selected by the mutual agreement of the
parties.  If the parties cannot agree on an arbitrator, the parties will
alternately strike names from a list provided by JAMS until only one name
remains.  If a JAMS arbitrator is not available to conduct an arbitration in the
city in which you last worked for the Employer, then another similar arbitration
service provider will be selected by the mutual agreement of the parties (and
all references to JAMS in this Section 11(k) will be deemed to be references to
that arbitration service provider).

 

(v)                                 The decision of the arbitrator will be
final, conclusive and binding on the parties to the arbitration.  The prevailing
party in the arbitration, as determined by the arbitrator, shall be entitled to
recover his or its reasonable attorneys’ fees, experts’ fees and costs,
including the costs or fees charged by the arbitrator and JAMS, in addition to
such other relief as may be granted, under the standards provided by law for
awarding such fees and costs applicable to the claims asserted.  Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

(vi)                             You understand that your and the Employer’s
agreement to arbitrate all disputes means that both you and the Employer are
waiving your

 

16

--------------------------------------------------------------------------------


 

right to file a court action, except for requests for injunctive relief pending
arbitration.  You also understand that both you and the Employer are giving up
any right to a jury trial.

 

(l)            Severability.  It is expressly agreed by the parties that each of
the provisions included in Section 8(f) is separate, distinct, and severable
from the other and remaining provisions of Section 8(f), and that the invalidity
or unenforceability of any Section 8(f) provision shall not affect the validity
or enforceability of any other provision or provisions of this Agreement.  If
any provision of this Agreement is held to be illegal, invalid or unenforceable
under, or would require the commission of any act contrary to, existing or
future laws effective during the Term, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a legal and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(m)          Services Unique.  You recognize that the services being performed
by you under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you.

 

(n)           Injunctive Relief.  In the event of a breach of or threatened
breach of the provisions of this Agreement regarding the exclusivity of your
services and the provisions of Section 8, you agree that any remedy at law would
be inadequate.  Accordingly, you agree that the Employer is entitled to obtain
injunctive relief for such breaches or threatened breaches in any court of
competent jurisdiction.  The injunctive relief provided for in
Section 11(k)(i) and this Section 11(n) is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.  The parties agree to waive the requirement
of posting a bond in connection with a court or arbitrator’s issuance of an
injunction.

 

(o)           Remedies Cumulative.  The remedies in this Agreement are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this Agreement.

 

(p)           Headings.  The headings set forth herein are included solely for
the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement.

 

(q)           Section 409A.  To the extent applicable, it is intended that the
Agreement comply with the provisions of Section 409A.  The Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A).  Notwithstanding
anything contained herein to the contrary, to the extent any payment under this
Agreement is subject to Section 409A, you shall not be considered to have
terminated

 

17

--------------------------------------------------------------------------------


 

employment with the Employer for purposes of the Agreement and no payments shall
be due to you under the Agreement which are payable upon your termination of
employment unless you would be considered to have incurred a “separation from
service” from the Employer within the meaning of Section 409A.  To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Agreement during the six-month period
immediately following your termination of employment shall instead be paid on
the first business day after the date that is six months following your
termination of employment (or upon your death, if earlier).  In addition, for
purposes of the Agreement, each amount to be paid or benefit to be provided to
you pursuant to the Employment Agreement shall be construed as a separate
identified payment for purposes of Section 409A.  With respect to expenses
eligible for reimbursement under the terms of the Agreement, (i) the amount of
such expenses eligible for reimbursement in any taxable year shall not affect
the expenses eligible for reimbursement in another taxable year and (ii) any
reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by the Employer no later than the end of
the calendar year following the calendar year in which you remit the related
taxes.

 

(r)            Section 280G and Section 162(m).  Notwithstanding anything herein
to the contrary, in the event that you receive any payments or distributions,
whether payable, distributed or distributable pursuant to the terms of this
Agreement or otherwise, that constitute “parachute payments” within the meaning
of Section 280G of the Code, and the net after-tax amount of the parachute
payment is less than the net after-tax amount if the aggregate payment to be
made to you were three times your “base amount” (as defined in
Section 280G(b)(3) of the Code), less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that will equal
three times your base amount, less $1.00.  To the extent the aggregate of the
amounts constituting the parachute payments are required to be so reduced, the
amounts provided under Section 10 of this Agreement shall be reduced (if
necessary, to zero) with amounts that are payable first reduced first; provided,
however, that, in all events the payments provided under Section 10 of this
Agreement which are not subject to Section 409A shall be reduced first. 
Similarly, you agree that no payments or distributions, whether payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise, shall be made to you if the Employer reasonably anticipates that
Section 162(m) of the Code would prevent the Employer from receiving a deduction
for such payment.  If, however, any payment is not made pursuant to the previous
sentence, the Employer shall make such payment as soon as practicable in the
first calendar year that it reasonably determines that it can do so and still
receive a deduction for such payment.  The determinations to be made with
respect to this Section 11(r) shall be made by a certified public accounting
firm designated by the Employer.

 

(s)            Survivability.  The provisions of Sections 8, 10(f), 11(b),
11(c), 11(e), 11(f), 11(h), 11(i), 11(k), 11(l), 11(m), 11(n), 11(o), 11(q),
11(r), this 11(s) and Section 12 (as well as the Proprietary Information
Agreement and the New Employee Letter and Certification) shall survive the
termination or expiration of this Agreement

 

18

--------------------------------------------------------------------------------


 

(t)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

(u)           Legal Counsel.  You acknowledge that you have been given the
opportunity to consult with legal counsel or any other advisor of your own
choosing regarding this Agreement and that the Employer shall be responsible for
the reasonable fees of such legal counsel or any other advisor in a total amount
not to exceed ten thousand US dollars ($10,000).  You understand and agree that
any attorney retained by the Employer, the Activision Blizzard Group or any
member of management who has discussed any term or condition of this Agreement
with you or your advisor is only acting on behalf of the Employer and not on
your behalf.

 

(v)           Right to Negotiate.  You hereby acknowledge that you have been
given the opportunity to participate in the negotiation of the terms of this
Agreement.  You acknowledge and confirm that you have read this Agreement and
fully understand its terms and contents.

 

(w)          No Broker.  You have given no indication, representation or
commitment of any nature to any broker, finder, agent or other third party to
the effect that any fees or commissions of any nature are, or under any
circumstances might be, payable by the Activision Blizzard Group in connection
with your employment under this Agreement.

 

12.          Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all third-party
liabilities, costs and claims, and all expenses actually and reasonably incurred
by you in connection therewith by reason of the fact that you are or were
employed by the Activision Blizzard Group, including, without limitation, all
costs and expenses actually and reasonably incurred by you in defense of
litigation arising out of your employment hereunder.

 

13.          Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

To the Employer:

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention: Chief Legal Officer

 

 

To You:

Dennis Durkin

[                                           ]

 

19

--------------------------------------------------------------------------------


 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

Employer

 

Employee

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

By:

/s/ Chris B. Walther

 

/s/ Dennis Durkin

 

Chris B. Walther

 

Dennis Durkin

 

Chief Legal Officer

 

 

 

 

 

 

Date:

02-29-12

 

Date:

02-29-12

 

 

20

--------------------------------------------------------------------------------

 